— Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion by denying defendant’s motion to withdraw his guilty plea (see, People v Brown, 177 AD2d 460, lv denied 79 NY2d 944). We decline to modify defendant’s sentence in the interest of justice. We have examined the remaining issues raised in defendant’s pro se brief and find them lacking in merit. (Appeal from Judgment of Monroe County Court, Maloy, J. — Assault, 2nd Degree.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.